OPINION AND JOURNAL ENTRY
This cause arises as a Petition for Writ of Habeas Corpus whereby petitioner alleges he was wrongfully incarcerated by respondent. Specifically, petitioner alleged the trial court erred in finding him guilty of escape when, at the time of this incident, a parolee like petitioner who walked away from a "halfway house" could not be charged with "escape." Also, petitioner alleged that the Ohio Adult Parole Authority was in error when it failed to hold hearings on his supposed violation for over one year after his incarceration for escape. This issue is now moot due to the fact that petitioner has now been released from confinement and placed on parole.
On November 25, 1997, petitioner was admitted to the Noble Correctional Institute on the escape charge. According to the records of that institution, petitioner was released on November 1, 1999, and is no longer under confinement by respondent.
Respondent's Motion to Dismiss is granted.
Costs taxed against petitioner.
Final order. Clerk to serve a copy of this order to the parties as provided by the Civil Rules.
JUDGE JOSEPH J. VUKOVICH, JUDGE GENE DONOFRIO, JUDGE CHERYL L. WAITE.